NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



            United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois  60604

                                 Argued April 22, 2008
                                 Decided May 22, 2008

                                         Before

                           KENNETH F. RIPPLE, Circuit Judge

                           TERENCE T. EVANS, Circuit Judge

                           ANN CLAIRE WILLIAMS, Circuit Judge

Nos. 06‐3992 & 07‐1581

UNITED STATES OF AMERICA,                         Appeals from the United States District
                 Plaintiff‐Appellee,              Court for the Northern District of
                                                  Illinois, Eastern Division.
             v.

JOEL VALENCIA & ADALBERTO                         Nos. 04‐CR‐200‐04 & 04‐CR‐200‐01
BETANCOURT,
             Defendants‐Appellants.               Harry D. Leinenweber,
                                                  Judge.

                                       O R D E R

      Both Joel Valencia and Adalberto Betancourt pleaded guilty to conspiring to
possess cocaine with the intent to deliver.  The district court sentenced Valencia and
Betancourt to 210 and 144 months imprisonment, respectively.  In this consolidated
appeal, both defendants challenge the district court’s decision to deny their requests for
minor‐participant “role‐in‐the‐offense” reductions under U.S.S.G. § 3B1.2.  Valencia also
contends that the court clearly erred in rejecting his request to reduce his sentence
below his guidelines range based on the conditions of confinement he endured at a state
Nos. 06-3992 & 07-1581                                                               Page 2

facility before he was sentenced.  Because the district court did not commit clear error in
not granting either defendant a role‐in‐the‐offense reduction, or in sentencing Valencia
within the guidelines, we affirm. 

        The facts are not in dispute.  Beginning (at the latest) in September 2003,
Valencia, Betancourt, and six others participated in a cocaine distribution ring.  The
leader would arrange for bulk shipments of cocaine to be delivered to a specific house
in Chicago, and other members of the ring sold it to customers in Chicago and other
nearby cities.  Neither Valencia nor Betancourt supervised these operations.  Valencia
was paid $1,000 weekly to guard the “stash” house, load and secure cocaine for later
delivery, and help transport the drugs.  On one occasion he helped deliver three
kilograms of cocaine to buyers.  Betancourt similarly helped guard and transport the
cocaine, once delivering several kilograms from Chicago to buyers in Detroit.  He also
installed a compartment in one of the delivery cars to hide the drugs.

        After law enforcement officials caught on to the group’s activities, they recovered
roughly 330 kilograms of cocaine and several hundred‐thousand dollars from the
conspirators in February 2004; they also arrested Betancourt and Valencia.  Both
defendants pleaded guilty to one count of conspiring to distribute cocaine, see 21 U.S.C.
§ 846.  The statutory minimum for that count is 10 years imprisonment.  See id.; id.
§ 841(b)(1)(A)(iii).  

        At sentencing Valencia urged the district court to reduce his offense level as
either a minimal or a minor participant in the conspiracy.  The court responded that
Valencia “had several different roles in the offense” and that he “helped transport and
unload cocaine on several occasions.”  The court acknowledged that Valencia was not a
supervisor or a manager, but concluded that he also did not serve in a minor or minimal
role.  Valencia’s offense level was calculated at 35, which, coupled with a criminal
history category III, resulted in a guidelines imprisonment range of 210‐262 months. 
Valencia asked the court for “leniency” in determining his sentence on the ground that
he was not housed at the Metropolitan Correctional Center in Chicago before
sentencing, but instead was subjected to “horrific conditions” elsewhere.  The district
court noted that Valencia received lenient sentences after his two prior drug
convictions, and that he became involved in this cocaine operation while still on
probation for those offenses.  Therefore, the court concluded that a sentence within the
guidelines range was appropriate.  Valencia was sentenced to 210 months.
Nos. 06-3992 & 07-1581                                                                Page 3

        Betancourt also asked for a minor‐participant reduction during his sentencing
hearing.  According to Betancourt, he worked “at the direction of others in multiple
roles.”  The district court agreed that Betancourt was “pretty much a complete mule in
this case,”  but because Betancourt materially assisted in the conspiracy, the court
declined to adjust his base offense level as a minor participant.  Betancourt had no
criminal history, so with a total offense level of 35, his guidelines imprisonment range
was between 168‐210 months.  Nevertheless, referring to his role as a “mule,” the
district court decided to “give [Betancourt] somewhat of a break,” and sentenced him to
144 months imprisonment.

       On appeal Valencia and Betancourt contend that the district court erred in
declining to adjust their base offense levels as minor participants in the conspiracy.  The
sentencing guidelines shave two levels off a defendant’s offense level if the district
court determines that he was a minor participant in the offense.  See U.S.S.G. § 3B1.2.  A
“minor participant” is one who “plays a part in committing the offense that makes him
substantially less culpable than the average participant.”  Id. cmt. n.3(A).  The district
court’s decision to deny a minor‐participant adjustment under § 3B1.2 is reviewed for
clear error, see United States v. Emerson, 501 F.3d 804, 815‐16 (7th Cir. 2007), and we
rarely reverse the denial of this adjustment, see United States v. Rodriguez‐Cardenas, 362
F.3d 958, 959‐60 (7th Cir. 2004).

        Here, Valencia and Betancourt assert that, although they transported drugs, they
were less culpable than the other members of the conspiracy, and thus they should have
received the reduction.  Betancourt in particular seizes on the district court’s description
of his role as a “mule” and his resulting below‐guidelines sentence as proof that his role
was minor.  But even if Betancourt was “just” a courier, we have noted that “couriers
play an important role in any drug distribution scheme and therefore are not
automatically entitled to a mitigating role reduction.”  United States v. Hamzat, 217 F.3d
494, 498 (7th Cir. 2000) (emphasis added).  Because Betancourt was not only a courier
but also guarded and hid the cocaine, the district court did not clearly err in denying
him a reduction.  With regard to Valencia, he also transported drugs, guarded the stash
house, and secured the drugs for delivery.  The district court’s finding that his role was
not minor was also not clearly erroneous.  See United States v. Gallardo, 497 F.3d 727, 741
(7th Cir. 2007) (concluding that district court did not commit clear error in denying
adjustment where defendant’s involvement, though brief, was “essential to the
success and scope of the conspiracy.”). 
Nos. 06-3992 & 07-1581                                                                 Page 4

        Valencia also argues that the court erred in denying, sub silencio (as he puts it),
his request for a below‐guidelines sentence based on the “substantially harsher
punishment received in jail time during pre‐trial detention.”  As an initial matter,
though the court did not comment on this request, a sentencing judge is not required to
discuss every argument that a litigant makes.  See, e.g., United States v. Vitrano, 495 F.3d
387, 392 (7th Cir. 2007); United States v. Vaughn, 433 F.3d 917, 924 (7th Cir. 2006).  We can
infer that the judge considered all relevant factors when he has imposed a within‐
guidelines sentence, United States v. Dean, 414 F.3d 725, 730 (7th Cir. 2005), which we
presume is reasonable.  See United States v. Allan, 513 F.3d 712, 716 (7th Cir. 2008). 
Valencia could rebut that presumption by showing that the district court failed to
consider one of the factors listed in 18 U.S.C. § 3553(a), but “[h]arsh or unpleasant
conditions of pretrial confinement are not among the § 3553(a) factors.”  United States v.
Ramirez‐Gutierrez, 503 F.3d 643, 645‐46 (7th Cir. 2007); see United States v. Martinez, No.
06‐4147, 2008 WL 817099, at *3 (7th Cir. Mar. 27, 2008).  Additionally, as we have noted,
“[i]t would complicate sentencing enormously to require that the length of every
sentence vary by the conditions of confinement.”  United States v. Spano, 476 F.3d 476,
479 (7th Cir. 2007).

       Here, Valencia asserts that his time spent in a Wisconsin prison was harsher
because (1) family visits and calls from Wisconsin were less likely and shorter than
those at the MCC in Chicago, and (2) the quality of medical and dental care at the
Wisconsin facility was substandard.  These conditions are not so exceedingly harsh that
we could even consider disturbing the broad discretion that the Bureau of Prisons
enjoys in determining where to detain defendants.  See 18 U.S.C. § 3621(b); see also
Ramirez‐Gutierrez, 503 F.3d at 646 (“Absent truly egregious conditions, the pretrial
confinement of [the defendant] raises neither a meritorious nor a substantial issue for
sentencing purposes.”).

       The judgments of the district court are AFFIRMED.